DETAILED ACTION

Status of Claims
Election filed February 9, 2022 is acknowledged.   
Claims 1-20 have been cancelled by the applicant.
Claims 1-20 are pending. 
Claims 18-20 have been withdrawn from consideration.
Claims 1-17 are examined below.
Claims 1-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on February 9, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 30, 2020 and March 31, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The information disclosure statement filed May 17, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because one of the enclosed publications is illegible (KR10-2008-0056016).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 7, the breadth of the claim includes “a mixing proportion of the first filler of the first insulating layer is different from a mixing proportion of the second filler of the second insulating layer.”  The nature of the invention as disclosed and shown in the figures includes a first insulating layer with a first filler and a second insulating layer with a second filler.  The state of the prior art does not include an explicit definition of “mixing ratio” as a known measure of a property of a semiconductor device.  Although the level of predictability in the art is high, the direction provided by the inventor is unclear: “mixing proportion” implies “concentration” or “density” but the disclosure includes “For example, the second insulating layer 106 may have a relatively wider area of contact with the outside in comparison with the first insulating layer 103, and thus, the mixing proportion of the second filler f2 of the second insulating layer may be higher than the mixing proportion of the first filler f1 of the first insulating layer 103.”  This particular example does not imply how a “relatively wider area of contact with the outside” would result in a “mixing proportion” such that one of ordinary skill in the art would understand the mixing proportion to be a proportion of filler f1 to binder, a ratio of binder to filler f1, a ratio of one filler to another filler in single layer, or something else entirely.  
Because it is entirely unclear as to what “mixing proportion” is referring, the content of this claim cannot be examined.

Regarding claim 8, the breadth of the claim includes “a mixing proportion of the first filler of the first insulating layer is lower than a mixing proportion of the second filler of the second insulating layer.”  The nature of the invention as disclosed and shown in the figures includes a first insulating layer with a first filler and a second insulating layer with a second filler.  The state of the prior art does not include an explicit definition of “mixing ratio” as a known measure of a property of a semiconductor device.  Although the level of predictability in the art is high, the direction provided by the inventor is unclear: “mixing proportion” implies “concentration” or “density” but the disclosure includes “For example, the second insulating layer 106 may have a relatively wider area of contact with the outside in comparison with the first insulating layer 103, and thus, the mixing proportion of the second filler f2 of the second insulating layer may be higher than the mixing proportion of the first filler f1 of the first insulating layer 103.”  This particular example does not imply how a “relatively wider area of contact with the outside” would result in a “mixing proportion” such that one of ordinary skill in the art would understand the mixing proportion to be a proportion of filler f1 to binder, a ratio of binder to filler f1, a ratio of one filler to another filler in single layer, or something else entirely. 
Because it is entirely unclear as to what “mixing proportion” is referring, the content of this claim cannot be examined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the term “size” is a relative term which renders the claim indefinite. The term “size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “size” may refer to any one of radius, diameter, circumference, a cord, an arc length.
Further, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 11, the term “high density” is a relative term which renders the claim indefinite. The term “high density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high density” appears to imply a comparative relationship with other portions of the insulating layer, but no such range has been defined such that one of ordinary skill in the art would understand what density is explicitly within the bounds of the claim.  For the sake of examination, the term “high density” will be interpreted as “density.”  

Regarding claims 7 and 8, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mixing proportion” in claims 7 and 8 is used by the claim, without an explicit definition thereof, while the accepted meaning is “In a given concrete mixture, the ratio of cement to sand to gravel, in terms of either dry, loose volume, or dry weight.”   The term is indefinite because the specification does not clearly define the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 10,741,510; hereinafter “Kim”).

Regarding claim 1, Kim (Figure 9) teaches a semiconductor package comprising:
a semiconductor chip (121) having a first surface in which a chip pad (122) is formed;
a first insulating layer (141a) arranged on the first surface of the semiconductor chip and comprising a first filler (column 10, lines 42-44);
a first conductive via (143a) electrically connected to the chip pad and formed to penetrate the first insulating layer; and
a redistribution pattern (142a) electrically connected to the first conductive via and buried in the first insulating layer (Figure 9).

Regarding claim 2, Kim teaches a second insulating layer (141c and 150) contacting the redistribution pattern (142a) on the first insulating layer and comprising a second filler (column 10, lines 42-44);
a second conductive via (143c) electrically connected to the redistribution pattern and formed to penetrate the second insulating layer;
an under bump material (UBM) (142c) electrically connected to the second conductive via and buried in the second insulating layer; and
an external connection terminal electrically connected to the UBM (170).

Regarding claim 9, Kim teaches the first insulating layer comprises:
a first upper adhesive layer (141a; one edge) on the semiconductor chip; and 
a first filler (141a, bulk thereof) layer arranged on the first upper adhesive layer and comprising the first filler (column 10, lines 42-44), and
wherein the second insulating layer comprises:
a second upper adhesive layer (141c; one edge) on the first filler layer; and
a second filler layer (141c; bulk thereof) arranged on the second upper adhesive layer and comprising the second filler.

Regarding claim 10, Kim teaches the first insulating layer further comprises a first lower adhesive layer (141a; opposite edge) between the first filler layer and the second upper adhesive layer, and
wherein the second insulating layer (141c; opposite edge) further comprises a second lower adhesive layer on the second filler layer.

Regarding claim 11, Kim teaches the first filler has a high density (141a; column 10, lines 44-46) in a region of the first insulating layer adjacent to the first conductive via and the redistribution pattern.

Regarding claim 13, Kim teaches a sum of thicknesses of the first conductive via (143a) and the redistribution pattern (142a) is the same as a thickness of the first insulating layer (141a).

Regarding claim 14, Kim teaches a lower surface of the redistribution pattern (142a) is closer to the semiconductor chip (121) in a vertical direction than an upper surface of the first insulating layer (141a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 4, Kim teaches the first conductive via has a tapered shape (Figure 9). Since the applicant has not established the criticality of diameter stated and since these diamters are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 5, since the applicant has not established the criticality of the thickness  stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

	Regarding claim 6, since the applicant has not established the criticality of the thickness  stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karhade et al. (US 11,254,563; hereinafter “Karhade”).
Regarding claim 3, Kim teaches the semiconductor package of claim 2, but does not explicitly teach that the first filler and the second filler comprise at least one of silica and alumina, and have a size of from about 0.1 micrometers to about 10 micrometers.
However, Karhade teaches an analogous redistribution structure including a binder in which silica particles with a diameter of 4-20 microns are utilized within a binder in order to enhance thermal conductivity (column 6, lines 33-45 and column 10, lines 12-21).  Thus, it would have been obvious to one of ordinary skill in the art to utilize the size and material of a filler as described by Karhade as an example of a binder and filler as taught by Kim in order to optimize thermal conductivity of the device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Lee et al. (US 9,396,988; hereinafter “Lee”).

Regarding claim 12, Kim teaches the device of claim 1, but does not explicitly teach the redistribution pattern is tapered so that a cross-sectional area thereof decreases in a direction towards the semiconductor chip.
However, Lee teaches an analogous device in which top corner rounding is utilized in order to make filling trenches easier (column 11, line 65 – column 12, line 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to construct the RDL 142b of Kim utilizing a top corner rounding step of Lee on the redistribution layer trench in order to make constructing the redistribution layer easier. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee.

Regarding claim 15, Kim teaches a semiconductor package comprising: 
a semiconductor chip (121) having a first surface in which a chip pad (122) is formed;
a first insulating layer (141a) on the first surface of the semiconductor chip;
a first conductive via (143a) electrically connected to the chip pad and formed to penetrate the first insulating layer;
a redistribution pattern (142a) electrically connected to the first conductive via and buried in the first insulating layer;
a second insulating layer (141c) contacting the redistribution pattern on the first insulating layer;
a second conductive via (143c) electrically connected to the redistribution pattern and formed to penetrate the second insulating layer; 
an under bump material (UBM) (142c) electrically connected to the second conductive via and buried in the second insulating layer; and
an external connection terminal electrically connected to the UBM (170), 
Thus, Kim is shown to teach all the limitations of claim 15 with the exception of wherein the redistribution pattern is tapered so that a cross-sectional area thereof decreases in a direction towards the semiconductor chip. 
However, Lee teaches an analogous device in which top corner rounding is utilized in order to make filling trenches easier (column 11, line 65 – column 12, line 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to construct the RDL 142b of Kim utilizing a top corner rounding step of Lee on the redistribution layer trench in order to make constructing the redistribution layer easier. 

Regarding claim 16, Kim in view of Lee teaches a cross-section of the redistribution pattern (142b) has a shape of at least one of a triangle, a trapezoid, a stair, and a semicircle (142b in view of top corner rounding as taught by Lee).

Regarding claim 17, Kim in view of Lee teaches the first insulating layer comprises a first filler, and the second insulating layer comprises a second filler (Kim: column 10, lines 42-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817